NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

URBANO JIMENEZ,                                 No.    20-72898

                Petitioner,                     Agency No. A088-130-567

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Urbano Jimenez, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider and reopen removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider and the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d

785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Jimenez’s motion to

reconsider and reopen as untimely and number barred, where it was filed more

than 10 years after the order of removal became final and was beyond the

numerical limitations. See 8 U.S.C. § 1229a(c)(6)(A), (7)(A); 8 C.F.R. §

1003.2(b)(2), (c)(2). The BIA also did not abuse its discretion in denying

Jimenez’s motion to reopen based on changed country conditions, where he did not

establish prima facie eligibility for relief. See 8 C.F.R. § 1003.2(c)(1); Toufighi v.

Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (petitioner must demonstrate prima

facie eligibility for the relief sought). We reject as unsupported by the record

Jimenez’s contention that the agency erred in its analysis of his claim.

      We lack jurisdiction to review the agency’s determination not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-824

(9th Cir. 2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his

court has jurisdiction to review Board decisions denying sua sponte reopening for

the limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).




                                           2                                    20-72898
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    20-72898